Exhibit 10.1

Agreement

THIS AGREEMENT (the “Agreement”) is made and entered into as of May 4, 2012, by
and between Ronald L. Chez (together with any affiliate thereof, the
“Stockholder”) and Repligen Corporation, a Delaware corporation (the “Company”).

Recitals

WHEREAS, the Stockholder submitted a proposal to the Company under Rule 14a-8 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), regarding
the adoption of an amendment to the Amended and Restated By-Laws of the Company
which would lower the threshold necessary for calling a special meeting of
stockholders from a majority to the holders of 20% of the outstanding voting
shares of the Company (the “Proposal”);

WHEREAS, pursuant to Rule 14a-8 of the Exchange Act, the Company included the
Proposal in the Company’s definitive 2012 proxy statement and form of proxy
(together, the “2012 Proxy Materials”) filed with the Securities and Exchange
Commission (the “SEC”) on April 20, 2012 and first sent or given to the
Company’s stockholders on or about April 23, 2012; and

WHEREAS, the Stockholder and the Company desire to enter into this Agreement
pursuant to which, among other things, (i) the Stockholder agrees to amend and
restate the Proposal in the form attached hereto as Exhibit A (the “Amended and
Restated Proposal”), (ii) the Company’s Board of Directors (the “Board”) agrees
to recommend that the Company’s stockholders vote “FOR” the Amended and Restated
Proposal and (iii) the Stockholder agrees to vote all of the voting shares of
the Company held or controlled by the Stockholder (collectively, the “Shares”)
in accordance with the recommendation of the Board with respect to each of the
proposals to be acted upon at the Company’s 2012 Annual Meeting of Stockholders
(the “2012 Annual Meeting”).

Agreement

NOW, THEREFORE, in consideration of these premises and the covenants contained
herein, the parties hereto, each intending to be legally bound, hereby agree as
follows:

 

  1. Stockholder Proposal.

 

  a. The Stockholder hereby agrees to amend and restate, and hereby submits, the
Proposal in the form attached hereto as Exhibit A.

 

  b. The Company hereby agrees to prepare, file with the SEC and distribute to
its stockholders, definitive additional soliciting materials relating to the
2012 Proxy Materials to reflect the Amended and Restated Proposal and the
Board’s recommendation that the Company’s stockholders vote “FOR” the Amended
and Restated Proposal in substantially the form attached hereto as Exhibit B
(the “Additional Soliciting Materials”).

 

  c. In connection with the execution of the Agreement, the Stockholder hereby
agrees to file an amendment to the Stockholder’s Schedule 13D in substantially
the form attached hereto as Exhibit C.



--------------------------------------------------------------------------------

  2. Annual Meeting.

 

  a. Subject to and conditioned upon the Company’s filing of the Additional
Soliciting Materials with the SEC and the distribution thereof to its
stockholders, the Stockholder hereby agrees to vote, or cause to be voted, by no
later than May 17, 2012, all of the Shares in accordance with the recommendation
of the Board with respect to each of the proposals to be acted upon at the 2012
Annual Meeting (and further agrees not to revoke, amend or otherwise alter such
vote).

 

  b. The Company agrees to act in good faith to solicit proxies from its
stockholders in favor of the Amended and Restated Proposal in an amount
sufficient to approve the Amended and Restated Proposal.

 

  3. Company Bonus Program and Stock Ownership and Retention Policy.

 

  a. The Company hereby confirms to the Stockholder that (i) achievement of the
Company’s previously disclosed cash bonus compensation objective for the fiscal
year ending December 31, 2012 related to “the performance of the Company’s stock
against the Russell 2000 Index” requires that the Company’s stock outperform the
Russell 2000 Index in order for such compensation objective to be achieved and
(ii) the Compensation Committee will assign meaningful weight to such
compensation objective when determining executive officers’ cash bonus
compensation for the fiscal year ending December 31, 2012.

 

  b. The Company hereby confirms to the Stockholder that Board will amend the
Company’s Stock Ownership and Retention Policy (the “Policy”) to provide that if
the annual cash retainer paid to non-employee members of the Board is reduced to
zero or some de minimis amount, such reduction shall not decrease the previously
effective minimum share ownership requirements under the Policy.

 

  c. The Company hereby confirms to the Stockholder that Board will amend the
Policy to reduce the period for a director to comply with the Policy from five
years to four years, subject to and conditioned upon the performance by the
Stockholder of its obligations under Section 2 of this Agreement.

 

  4. Irrevocable Proxy. Subject to the last sentence of this Section, by
execution of this Agreement, the Stockholder does hereby appoint the Company
with full power of substitution and resubstitution, as the Stockholder’s true
and lawful attorney and irrevocable proxy, to the fullest extent of the
Stockholder’s rights with respect to the Shares, to vote, each of such Shares
solely in accordance with Section 2 of this Agreement. The Stockholder intends
this proxy to be irrevocable and coupled with an interest hereunder until the
conclusion of the 2012 Annual Meeting and hereby revokes any proxy previously
granted by the Stockholder with respect to the Shares. Notwithstanding anything
contained herein to the contrary, this irrevocable proxy shall automatically
terminate upon the conclusion of the 2012 Annual Meeting. The Stockholder hereby
revokes any proxies previously granted, and represents that none of such
previously-granted proxies are irrevocable.

 

  5.

Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in



--------------------------------------------------------------------------------

  writing and shall be deemed validly given, made or served, if (a) given by
facsimile, when such facsimile is transmitted to the facsimile number set forth
below and the appropriate confirmation is received, (b) given by email,
including .PDFs, upon confirmation by the receiving party, or (c) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:

If to the Company:

    Repligen Corporation

    41 Seyon Street, Building #1, Suite 100

    Waltham, Massachusetts 02453

    Attention: Walter C. Herlihy, President and Chief Executive Officer

    Fax No. (781) 250-0115

    Email: wherlihy@repligen.com

With a copy (which shall not constitute notice) to:

    Goodwin Procter LLP

    53 State Street

    Boston, Massachusetts 02109

    Attention: Joseph L. Johnson III and Arthur R. McGivern

    Fax No. (617) 523-1231

    Email: amcgivern@goodwinprocter.com

                 jjohnson@goodwinprocter.com

If to the Stockholder:

    Ronald L. Chez

    1524 N. Astor Street

    Chicago, Illinois 60610

    Email: rlchez@rcn.com

With a copy (which shall not constitute notice) to:

    Thompson Coburn LLP

    55 East Monroe Street, 37th Floor

    Chicago, Illinois 60603

    Attention: Barry Fischer

    Fax No. (312) 580-2201

    Email: bfischer@thompsoncoburn.com

 

  6. Publicity. Except for the press release attached hereto as Exhibit D, with
respect to the Additional Soliciting Materials and the solicitation of votes or
proxies in connection with the 2012 Annual Meeting, or the Stockholder’s
Schedule 13D in substantially the form attached hereto as Exhibit C, neither the
Company nor the Stockholder shall, or shall permit any of its affiliates or
representatives to, issue or cause the publication of any press release or other
public announcement with respect to, or otherwise make any public statement
concerning, the transactions contemplated by this Agreement, including all
discussions between the parties and their advisors related thereto, without the
consent of the other party, except as may be required by applicable law or the
applicable rules of any stock exchange or the Nasdaq Stock Market LLC.



--------------------------------------------------------------------------------

  7. Specific Performance. The Company and the Stockholder acknowledge and agree
that irreparable injury to the other party would occur in the event any of the
provisions of the Agreement were not performed in accordance with their specific
terms or were otherwise breached and that such injury would not be adequately
compensable in damages. Therefore, without prejudice to the rights and remedies
otherwise available to it, the parties agree that each party hereto (the “Moving
Party”) shall be entitled to specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof and the other parties hereto will not
take action, directly or indirectly, in opposition to the Moving Party seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity.

 

  8. Governing Law. The Agreement and its validity, interpretation and legal
effect, shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Massachusetts, without reference to conflicts of law principles
thereof.

 

  9. Entire Agreement. The Agreement, including the preamble and recitals above,
contains the entire understanding of the parties with respect to the subject
matter hereof and may be amended only by an agreement in writing executed by the
parties hereto.

 

  10. Construction. The parties acknowledge that each party and its counsel has
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation or construction of this Agreement.

 

  11. Severability. If at any time subsequent to the date hereof, any provision
of the Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of the Agreement.

 

  12. Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same instrument.

 

  13. Further Assurances. The parties agree to execute and deliver immediately
upon request such other documents or instruments as may be necessary to evidence
the agreements hereunder.

 

  14. Successors and Assigns. This Agreement shall not be assignable by any of
the parties to the Agreement but shall be binding on successors of the parties
hereto.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

COMPANY: Repligen Corporation By:  

/s/ Walter C. Herlihy

  Name:   Walter C. Herlihy   Title:   President and Chief Executive Officer
STOCKHOLDER: By:  

/s/ Ronald L. Chez

  Name:   Ronald L. Chez

[Signature Page to Agreement with Ronald Chez]



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Proposal

Lowered Voting Threshold to Call Special Meetings of Shareholders

RESOLVED, that the first sentence of Article I, Section 3 of the Amended and
Restated By-Laws of Repligen Corporation be amended and restated to read as
follows:

“Special meetings of the stockholders may be called at any time by the
President, the Chairman or the Board of Directors; and shall be called by the
Secretary or any officer upon the written request of one or more stockholders
holding, in the aggregate, at least 30% of the outstanding shares of stock of
the corporation entitled to vote at such meeting.”

The purpose of this proposal is to lower the threshold necessary for calling a
special meeting of shareholders to the holders of 30% of voting shares.
Currently, no single shareholder holds more than 13.9% of the company’s voting
stock.

At present, calling a special stockholder meeting requires the consent of the
holders of over 50% of Repligen’s voting stock. Meanwhile, the Board of
Directors, whose nonexecutive directors (according to Repligen’s 2011 Proxy
Statement) hold less than 3.5% of the company’s outstanding stock (excluding
options), can call a special stockholder meeting at any time.

Special meetings allow for increased shareholder involvement in important
matters, including electing new directors. Shareholder participation in
Repligen’s affairs is also important as the company transitions from a drug
development company to an operating company, including potential issues such as
executive compensation criteria, stockholder ownership of Board members and
officers, assuring that the composition of the Board is consistent with an
operating company and other issues.

Without the ability for shareholders to call special meetings, directors and
management can become insulated. Repligen’s shareholders want to enhance the
alignment of the Board’s and management’s interests with those of its
shareholders, all in the interest of Repligen’s performance and shareholder
value. Approving this proposal will send a clear message to Repligen’s directors
that they must be accountable and responsive to Repligen’s shareholders.

Many public companies have reduced their special meetings requirement from a
majority requirement. Pfizer, AT&T Inc., PepsiCo, Inc., Caterpillar Inc.,
Honeywell International and other companies require only the holders of 20% or
less of its stock to call a special meeting. This proposal topic won more than
60% support at CVS Caremark, Sprint Nextel, Safeway, Motorola and R.R.
Donnelley.

Please vote yes on this proposal to help improve Repligen’s corporate
governance, director and officer accountability and financial performance that
Repligen’s shareholders deserve.



--------------------------------------------------------------------------------

EXHIBIT B

Additional Soliciting Materials



--------------------------------------------------------------------------------

EXHIBIT C

Schedule 13D/A



--------------------------------------------------------------------------------

EXHIBIT D

Press Release